PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/718,788
Filing Date: 18 Dec 2019
Appellant(s): Bayerische Motoren Werke Aktiengesellschaft



__________________
Mark H. Neblett (Reg. No. 42,028)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 11, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	1.  van Balveren.  Appellant argues, the primary reference teaches relative movement between carrier rack and a bicycle during rack assembly, not during vehicle operation.  Specifically, appellant states that the van Balveren arrangement necessarily requires the tightening the bolts (4) to be performed while the bicycle is stationary, because the bolts (4) cannot be tightened or loosen by the rider during bicycle operation (the bolt (4) being out of reach while riding, and inaccessible when luggage is mounted on the carrier plate).  Furthermore, the appellant also notes that there is nothing in van Balveren that suggests its bicycle rack design was intended to, let alone had any capability to, dampen “wobbling” oscillations.

Examiner disagrees, in response to appellant’s argument, Claim 1, lines 4 – 6 recites: “a carrier element configured to be connected to the vehicle frame portion in a manner permitting relative movement between the carrier element and the vehicle frame during operation of the motor vehicle,…”.
The term “configured” implies intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In this case, van Balveren ‘422 teaches the carrier element (3) “configured” to be connected to the vehicle frame portion in a manner permitting relative movement (i.e. (82A & 82B) in Figure 3) between the carrier plate (3) and the bicycle’s rack tubes (2A & 2B).  
van Balveren ‘422 (Column 3, lines 59 – 62) recites: “{If, in the assembled condition, the screw bolt (4) is NOT fully tightened, the slot (8) allows for relative reciprocating movements (82A) between the screw bolt (4) and the carrier plate (3) along the length of the slot (8), (See Figure 3).}”
In addition, van Balveren ‘422 (Column 4, lines 38 – 45) also recites: “{A user may first pre-assemble the kit 1, by only partly operating the screw bolt (4), to obtain a very loose fit of all parts of the kit 1.  In that loose fit, the first and second clamping heads (11) and (12) may easily be sided over the rod (2A).  Also, in that loose fit, the carrier plate (3) may still easily be sided relative to the screw bolt (4) according to the reciprocating movements (82A).}”
Based on the above recitation, the final state of the bolt (4) being fully tighten does NOT preclude using the carrier in the pre-assemble state while the motor vehicle is operating (i.e. engine idle running).
Furthermore, the Specification filed on December 18, 2019 does NOT explicitly disclose, describe, define and / or identify the exact meaning of “during operation of the motor vehicle”.  Without the exact meaning of “during operation of the motor vehicle”, the phrase “during operation of the motor vehicle” is open to the broadest reasonable interpretation. One interpretation is the motor vehicle engine is in the “ON” operation mode / state (i.e. idle running) while the motor vehicle is stationary and / or in the park position and the carrier element is in the pre-assembly state (i.e. not fully tighten state).  
Given the reasonable broadest interpretation, the structural limitations of van Balveren ‘422 is capable of performing the intended use, then van Balveren ‘422 meets and satisfies the claim.
Therefore, the 35 U.S.C. § 103 rejection should be maintained and upheld.

2.  The Errors In the Examiner’s Assertions.  In response to the Appellant’s arguments, the Examiner has asserted that van Balveren teaches relative movement between its carrier plate and the bicycle, pointing to “relative movement (i.e. (82A & 82B) in Figure 3) between its carrier plate and the bicycle (3) and the bicycle’s rack tubes (2A & 2B).”  October 29, 2021 Final Office Action at 9-10.
The basis for this assertion is not plain from van Balveren.  Rather, the Examiner develops this position by deductive reasoning that ignores the common knowledge in the art. 
The rationale proffered by the Examiner is that he reads the portion van Balveren at (Column 3, lines 59 – 62): “If, in the assembled condition, the screw bolt (4) is NOT fully tightened, the slot (8) allows for relative reciprocating movements (82A) between the screw bolt (4) and the carrier plate (3) along the length of the slot (8), (See Figure 3)” as teaching that a user may operate the bicycle with an only loosely assembled carrier rack.  Arguing that a user may “set a tightening preference of the screw bolt (4) for example to be at least 80% tighten prior to the operation of the motor vehicle,” and arguing examples amounts of tightness which he maintains –without credible support – would allow corresponding amounts of relative movement during bicycle operation.”

	a. No Consideration From the Perspective of One of Ordinary Skill.
Appellant argues, as a threshold matter, if the Examiner had considered van Balveren from the perspective of one of ordinary skill in the art as he was required to do, he could not have ignored the well known knowledge in the art that leaving bicycle rack bolts in a not-fully-tightened state would be highly undesirable, because the rack’s bolts and (and hence van Balveren’s clamping wedges) would be expected to loosen and potentially fall off during the bicycle’s travels, allowing the carrier rack to potentially detach from the bicycle and / or cause a crash (e.g., by entangling with the rear wheel).
To the contrary, one of ordinary skill would have interpreted van Balveren to be only teaching initially loosely assembling a bicycle carrier rack to facilitate installation, and then conducting the usual tightening to ensure the carrier rack does not shift or come apart during use, i.e. not teaching or suggesting leaving its carrier rack partially loose so that it might move around during bicycle operation.
Accordingly, the Examiner’s interpretation of van Balveren as supporting his hypothetical argument that leaving bolts loose might allow relative movement during bicycle operation should be rejected as substituting a transparent use of highsight for a fair assessment of what van Balveren would have actually suggested to one of ordinary skill.

Examiner disagrees, in response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	b.  The Examiner’s Argument Is Based on an Out-of-Context Statement.
Appellant argues, the out-of-context nature of the Examiner’s interpretation becomes apparent when the van Balveren disclosure is read as a whole.  Specifically, the passage at (Column 3, lines 59 – 62) is part of van Balveren’s initial description of its carrier rack system hardware – a description that is immediately followed at (Column 4, lines 37 – Column 5, line 4) with a description of the carrier rack assembly process, including the how, why and when (i.e., during assembly) of the relative movement:
Assembling the carrier rack adapter kit (1) may for example be done as follows.  A user may first pre-assemble the kit (1), by only partly operating the screw bolt (4), to obtain a very loose fit of all parts of the kit (1).
During this loose pre-assembly, van Balveren teaches that its carrier rack may be moved around as needed to fit the bicycle:
In that loose fit, the first and second clamping heads (11) and (12) may easily be sided over the rod 2A.  Also, in that loose fit, the carrier plate (3) may still easily be sided (sic, slid) relative to the screw bolt (4) according to the reciprocating movements (82A).
After the carrier plate (3) is moved to a desired location during assembly, then the bolts are tightened to clamp the carrier rack to the bicycle tubes:
Next, the user may further tighten the screw bolt (7) (sic, screw bolt (4)).  In reaction to the tightening action on the screw bolt (4), shear forces along the first inclined outer surface portion (31) and the second inclined outer surface portion (32) are urging the first rod clamping head (11) and the second rod clamping head (12) to move relative to one another in the inclined direction that corresponds to the two-way arrow indicated by reference numeral (81A) in FIG. 3.  Thereby, the first rod clamping outer surface portion (21)…and the second rod clamping outer surface portion (22)…perform said first relative movement (81A) towards one another.
That this relative movement is focused on facilitating installation can be seen in van Balveren’s stated purpose of being adaptable to different size bicycle frame members during installation: 
It will now be readily appreciated that, thanks to the explained first and second relative movement (81A, 81B, 82A, 82B), the kit (1) is suitable for easy and quick mounting of the carrier plate (3) to different pairs of side rods…
Finally, it is only after the bolts are tightened and the clamping elements have completed their relative movement in the directions (81A, 81B, 82A, 82B), that the rack is ready to be used during bicycle operation:
	Then the carrier plate (3) may be used to carry luggage.
The Appellant submits that where van Balveren only teaches relative movement during carrier rack installation, and further where there is no teaching or suggestion in van Balveren of leaving its bolts less than fully tightened during bicycle operation (contrary the well-known practice in the art to fully tighten such hardware), there is no credible basis for the Examiner’s reliance on the out-of-context passage at (Column 3, lines 59 – 62) for his assertion that van Balveren’s teachings would have made it obvious to leave a carrier rack only partially secured so that it could move during bicycle operation.

Examiner disagrees, in response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, van Balveren ‘422 teaches relative movement (i.e. (82A & 82B) in Figure 3) between the carrier plate (3) and the bicycle’s rack tubes (2A & 2B).  
van Balveren ‘422 (Column 3, lines 59 – 62) recites: “{If, in the assembled condition, the screw bolt (4) is NOT fully tightened, the slot (8) allows for relative reciprocating movements (82A) between the screw bolt (4) and the carrier plate (3) along the length of the slot (8), (See Figure 3).}”
Even if the bolt (4) of van Balveren ‘422 arrangement requires the tightening to be performed while the bicycle is stationary, the carrier element (3) would still be “configured” to connect to the vehicle frame portion in a manner permitting relative movement between the carrier element and the vehicle frame during operation if the screw bolt (4) has been tighten to some degree, but NOT fully tightened (See Column 3, lines 59 – 62) (See Figure 3).

Moreover, van Balveren ‘422 states that the bolt (4) is “tighten and / or further tighten”, however, van Balveren ‘422 is silent and does NOT specifically define, describe, disclose or identify how tight is considered tight for the bolt (4) to be actually tighten.  Based on the above example, the term “tighten” is considered technically relative and based on the user’s strength abilities.
If, in the assembled condition, the screw bolt (4) is NOT fully tightened, the slot (8) allows for relative reciprocating movements (82A) between the screw bolt (4) and the carrier plate (3) along the length of the slot (8), (See Figure 3).
Given the broadest reasonable interpretation, prior art van Balveren ‘422 in view of Jackson ‘795 meets and satisfies the structural limitations as set forth in Claim 1.
Therefore, the 35 U.S.C. § 103 rejection should be maintained and upheld.

	c.  The Jackson and Sano References Do Not Cure van Balveren’s Deficiencies. 
Appellant argues, the Jackson reference teaches a non-movable pannier mounting plate.  Jackson at (Column 3, lines 44 – 46) (“The rear carrier rack (10) includes a horizontal platform, typically formed of a welded tube (45) structure of the type shown in FIGS. 1 & 2”).  There is no teaching or suggestion with respect to relative movement between a carrier and a vehicle in this reference.
Sano teaches a truck driver’s seat that swivels about a vertical axis to facilitate the driver’s exit and entry when the vehicle is stopped.  Sano at (Column 3, lines 4 – 12) (“The vehicle seat assembly (20) for a vehicle operator includes a seat (20A) and a backrest (20B).  The movable base (21) has a swing lever (31) that is operated by the operator on the vehicle seat assembly (20) for changing the movable base (21) between its locked and unlocked positions relative to the stationary base (11); Figs. 2-3 (Fig. (2) showing notches 17, 18) which receive locating lug (34) when the driver pulls the handle (33) shown in Fig. 3).
Sano thus does not teach or suggest any aspect of a luggage carrier arrangement, nor a luggage carrier arrangement which permits relative movement relative to the vehicle frame to decouples oscillations during vehicle operation.

Examiner disagrees, in response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Jackson et al., teaches the carrier element (i.e. Horizontal Platform Plates in Figure 2) having the lateral left-hand end (26) configured to be connected to the left-hand luggage container (i.e. Left (52) in Figures 1, 2 & 3) and the lateral right-hand end (24) configured to be connected to the right-hand luggage container (i.e. Right (52) in Figures 1, 2 & 3). 
Furthermore, van Balveren’s, Jackson and Sano references ALL deal with carrier rack products and it is within the level of ordinary skill to pick and choose between known carrier rack products features absent a showing of unexpected results.  See MPEP 2143(A)(A)+(B).
Therefore, the 35 U.S.C. § 103 rejection should be maintained and upheld.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/L.L.V/Examiner, Art Unit 3734                                                                                                                                                                                                        

Conferees:
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734      

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                                                                                                                                                                                                                          


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.